Citation Nr: 0028574	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
being due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975 and served as a member in the United States Air 
Force National Guard thereafter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1992 and August 1998 rating 
decisions of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Medical and Regional Office (RO).  In 
the December 1992 rating decision, the RO denied entitlement 
to service connection for residuals of exposure to Agent 
Orange.  In the August 1998 rating decision, the RO denied 
reopening the claim of entitlement to service connection for 
a right knee disorder.

At his June 2000 hearing before the undersigned Veterans Law 
Judge, the veteran referred to his skin disease as resulting 
from radiation exposure as well as from exposure to Agent 
Orange.  In the December 1992 rating decision the RO denied 
the veteran's claim of service connection for residuals of 
radiation exposure and so notified him of this decision.  
However, at that time there was no decision made specifically 
as to service connection for a skin disease as a result of 
exposure to radiation.  Such a claim was first raised at the 
June 2000 hearing so it has not been adjudicated and is not 
before the Board.  The issue is referred to the RO for 
appropriate action.


REMAND

The Board notes that the last supplemental statement of the 
case issued addressing the claims on appeal was in January 
1999.  Since that time, additional evidence has been 
associated with the claims file, which addresses the 
veteran's skin and right knee.  Although some of the evidence 
is duplicative of that which the RO has previously reviewed, 
there is additional evidence that the RO has not considered 
as to these claims, and the veteran has not waived initial 
consideration by the RO as to the additional evidence.  
Therefore, a remand for the RO to issue a supplemental 
statement of the case is necessary.  38 C.F.R. § 19.37(a) 
(1999).

Additionally, the veteran had a hearing before this Veterans 
Law Judge in June 2000.  There, he testified he had received 
physical therapy for his right knee on a fee basis through 
VA, which records are not in the claims file.  The veteran 
also stated he had received treatment from a dermatologist in 
Helena, Montana, which records are not in the claims file.  
The veteran indicated he had received treatment from VA at 
the outpatient treatment clinic in Great Falls, Montana in 
the last six months.  Although some of the outpatient 
treatment reports, dated between July 1999 and April 2000, 
are in the claims file, the RO should make sure that all of 
the outstanding VA outpatient treatment reports from Great 
Falls are of record.

Finally, while the claim was on appeal, the RO granted 
entitlement to service connection for a left knee disorder.  
At the June 2000 Board hearing, the veteran stated he felt 
his left knee had worsened his right knee.  The Board finds 
that the veteran has filed an informal claim for service 
connection for a right knee disorder as secondary to the 
service-connected left knee disorder and that the RO should 
adjudicate such claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
his right knee and skin.  This includes 
his physical therapy at the Deacon 
Physical Therapy Clinic and treatment 
from Dr. Balmer in Helena, Montana.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports from the VA outpatient 
clinic in Great Falls, Montana.

2.  The RO should then readjudicate the 
claims of entitlement to service 
connection for a skin disorder as a 
result of Agent Orange exposure and 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
right knee disorder.

3.  The RO should adjudicate the claim of 
entitlement to service connection for a 
right knee disorder as secondary to the 
service-connected left knee disorder, to 
include consideration of aggravation 
under Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Any further development, 
including VA examination, deemed 
necessary to such adjudication, should be 
accomplished.  The veteran is put on 
notice that if he disagrees with the RO's 
determination as to his claim for 
secondary service connection, he has a 
duty to submit a timely notice of 
disagreement, and after the issuance of a 
statement of the case, a timely 
substantive appeal.  See 38 C.F.R. 
§ 20.200 (1999).

The case should be returned to the Board after compliance 
with all requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


